Citation Nr: 0509584	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for status post 
arthroscopy for an anterior cruciate ligament tear of the 
left knee, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1985 to October 1985 
and from August 1986 to December 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
20 percent for the service-connected status post arthroscopy 
for an anterior cruciate ligament tear of the veteran's left 
knee.  

Following receipt of notification of the January 2002 
determination, the veteran perfected a timely appeal with 
respect to his increased rating claim.  During the current 
appeal, and specifically, in April 2003, the veteran provided 
testimony at a personal hearing conducted via 
videoconferencing before the undersigned Acting Veterans Law 
Judge.  

In March 2004, the Board remanded the veteran's increased 
rating claim to the RO for further evidentiary development.  
After completing the requested development and continuing to 
deny the issue on appeal, the RO, in December 2004, returned 
the veteran's case to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Instability of the veteran's left knee is no more than 
moderate.  Subluxation has not been shown.  

3.  The veteran has degenerative joint disease of his left 
knee, which cannot be dissociated from the service-connected 
status post arthroscopy for an anterior cruciate ligament 
tear of this joint and which is manifested by objective signs 
of functional impairment equivalent to noncompensable painful 
motion.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected status post arthroscopy for an 
anterior cruciate ligament tear of the left knee, based on 
recurrent subluxation or lateral instability, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.71a, Diagnostic Code 5257 (2004).  

2.  The criteria for a separate evaluation of 10 percent for 
degenerative joint disease of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  In order to comply with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), the notice to the veteran must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Court 
stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In a letter dated in March 2003, the RO informed the veteran 
of the evidence necessary to substantiate his claim, and of 
his and VA's respective obligations to obtain specified 
different types of evidence.  The Board acknowledges that the 
letter specifically informing the veteran of the VCAA was 
sent to the veteran after the RO's January 2002 decision that 
is the basis for this appeal.  However, the veteran was 
subsequently provided with content-complying notice and 
evidentiary development.  He was specifically questioned 
about the existence of additional potentially relevant 
evidence at his hearing.  Thus, the Board finds that the 
veteran was not prejudiced by the timing of the Section 
5103(a) notice in this instance.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Subsequent correspondence informed the veteran of 
the results of VA's efforts to obtain requested information.  
The January 2002 rating decision, the November 2002 statement 
of the case, an April 2004 letter, and the November 2004 
supplemental statement of the case informed the veteran more 
specifically of the reasons for the denial of his claim, the 
relevant law and regulations, and the evidence upon which his 
claim was based.  Although he was not explicitly told to 
submit all pertinent evidence in his possession, the detailed 
explanations provided, and the questions at the hearing, 
served to convey that information.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Service medical records have been 
received, and VA treatment records have been obtained.  In 
this regard, the Board notes that the veteran states that he 
receives all of his treatment at the VA.  Furthermore, the 
veteran was accorded several pertinent VA examinations during 
the current appeal.  In addition, the veteran provided 
testimony at a personal hearing conducted via 
videoconferencing before the undersigned Acting Veterans Law 
Judge in April 2003.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence.  See 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet.App. 589 (1991) (evaluation of current impairment must 
be considered in the context of the whole recorded history, 
including service medical records); Francisco v. Brown, 7 
Vet.App. 55 (1994) (present level of disability is of primary 
concern, and past medical reports do not have precedence over 
current findings).  In addition to the historical record, the 
evidence includes VA treatment records dated from June 2000 
to March 2004, reports of VA examinations performed in 
December 2001, June 2002, and April 2004, and testimony from 
the veteran provided at his April 2003 hearing before the 
undersigned, as well as other written statements from the 
veteran.   

The evidence shows that, in January 1991, the veteran 
sustained a partial anterior cruciate ligament tear, for 
which he underwent arthroscopic surgery.  After that, he 
continued to experience pain in the left knee, and he 
sustained additional injuries to the knee.  In November 1994, 
instability was noted.  A September 1995 rating action 
granted service connection for post-operative residuals of an 
anterior cruciate ligament tear of the veteran's left knee 
and assigned a 20 percent rating under Diagnostic Code (DC) 
5257.  

Thereafter, in September 2001, the veteran filed his current 
claim for an increased rating and, in doing so, stated that 
he had undergone surgery in July 2000.  VA treatment records 
show that he sustained a total rupture of his left patella in 
June 2000 and that this condition was surgically repaired in 
the following month.  In a January 2002 rating decision, the 
RO granted a temporary total convalescent rating, under 
38 C.F.R. § 4.30, for the period from July 2000 to November 
2000, at which time the 20 percent rating was reinstated.  

The veteran appeals the 20 percent rating.  He contends that 
his service-connected left knee disability is worsening.  At 
the hearing, the veteran stated that he has a lot of 
instability and frequent giving way of his left knee, loss of 
muscle mass, fatigue and weakness in his left leg, as well as 
constant pain and swelling.  He also noted that this 
condition requires the use of a cane.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R.  Part 4.  
The veteran's torn anterior cruciate ligament residuals have 
been evaluated under DC 5257, which provides that a knee 
impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, Code 5257.

The VA examination of December 2001 noted anterior and 
posterior instability of the veteran's left knee.  In 
addition, the June 2002 examination reported moderate 
objective evidence of instability.  However, the report also 
noted that McMurray's sign and drawer tests were negative and 
that laxity was within normal limits.  Further, subsequent 
evaluations have not demonstrated instability.  An 
examination conducted at a February 2004 VA outpatient 
treatment session specifically determined that there was no 
instability, and the April 2004 VA examination reported that 
the knee appeared stable.  Although the veteran states that 
he has instability, the medical evidence, which is more 
probative, refutes this assertion.  Based on this review of 
the competent evidence of record, the Board must conclude, 
therefore, that any instability that the veteran may 
experience in his left knee, if present, is no more than 
moderate in degree.  Accordingly, an increased rating is not 
warranted, based on instability of the knee.  See, 38 C.F.R. 
§ 4.71a, Code 5257.

Importantly, however, the medical evidence of record, 
particularly the February 2004 treatment record and the April 
2004 VA examination report, show the presence of degenerative 
joint disease in the veteran's left knee.  Arthritis and 
instability of the knee may be rated separately under 
diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98, 63 Fed.Reg. 
56704 (1998); VAOPGCPREC 23-97, 62 Fed.Reg. 63604 (1997).  
Moreover, although the veteran sustained an additional injury 
to the knee in June 2000, he stated that the injury was 
caused by his knee giving way.  Additionally, the evidence of 
record does not establish that an attempt to separate 
disability due to that injury would be either feasible or 
appropriate.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Code 5010 (traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  According to a recent General Counsel opinion, separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004). 

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5261.  In the present case, the 
examinations and treatment records show that the extension of 
the veteran's left knee was to 0 degrees except for one 
occasion which occurred in November 2002, when extension was 
limited to 5 degrees.  Thus, a separate compensable rating 
based on limitation of extension is not warranted.  

Limitation of leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  Recent 
examinations and evaluations in the present case have shown 
flexion of the veteran's left knee ranging from 90 degrees to 
125 degrees.  Since a noncompensable rating is warranted for 
range of motion to 60 degrees, a separate compensable based 
on limitation of flexion is not warranted where, as here, the 
veteran's limitation of motion is substantially less than 
that contemplated for even a noncompensable rating.  

When, however, arthritis is present, accompanied by some 
limitation of motion, but the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis) and Code 5010 
(traumatic arthritis).  Similarly, factors affecting 
functional impairment, such as pain on motion, weakened 
movement, excess fatigability, lost endurance, swelling, or 
incoordination, must also be considered, in evaluating a 
disability based on limitation of motion.  See 38 C.F.R. §§ 
4.40, 4.45 (2000), DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Functional impairment must be supported by adequate 
pathology.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  

The veteran has X-ray evidence of degenerative joint disease 
in the left knee.  The medical evidence shows that the 
veteran walks with a limp and guards his left leg.  
Currently, he uses a cane.  In addition, on orthopedic 
evaluation in October 2002 and November 2002, muscular 
atrophy was noted.  He was referred to the rehabilitation 
medicine service for therapy to increase muscle strength and 
reduce knee pain.  Although at the end of this period, the 
veteran noted some improvement, wasting of the muscles was 
noted on the February 2004 orthopedic evaluation.  Also, 
swelling or effusion was noted on the February 2004 and April 
2004 evaluations.  In view of these factors, the Board finds 
that the veteran should be granted a separate 10 percent 
rating based on objective evidence of functional impairment.  
The benefit-of- the-doubt rule has been applied in reaching 
this decision.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected status post 
arthroscopy for an anterior cruciate ligament tear of the 
left knee has resulted in marked interference with the 
veteran's employment or requires frequent periods of 
hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected status post arthroscopy for an anterior 
cruciate ligament tear of the left knee has resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case for 
either of the veteran's service-connected foot disabilities.  


ORDER

A rating in excess of 20 percent for the service-connected 
status post arthroscopy for an anterior cruciate ligament 
tear of the left knee, based on recurrent subluxation or 
lateral instability, is denied.  

A separate 10 percent rating for degenerative joint disease 
of the left knee is granted, subject to the regulations 
governing the award of monetary benefits.  



	                        
____________________________________________
	THERESA M. CATINO
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


